Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
2.	Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive. 
A)	Applicant's remarks with respect to double patenting rejection have been fully considered (i.e. rejection be held in abeyance until an agreement is reached on allowable claims) but not persuasive. Therefore, the double patenting is maintained since no proper terminal disclaimer is being submitted yet.
B)	Applicant's remarks with respect to 103 rejection have been fully considered but not persuasive. Applicant asserts (page 9-10 of remarks):
a)	claim 1 states, "the processor and the receiver configured to receive downlink data simultaneously over the second frequency band and the third TDD frequency band, wherein multimedia data is received on the third TDD frequency band." This is in contrast to Yun which discloses that data is transmitted to the mobile station via TDD mode only and is silent on the type of data. 
b)	However, the Examiner very kindly directs applicant to inter-system coordination, which may occur when time division duplexing and frequency division duplexing are simultaneously used (Yun, ¶0031). Further, operation performed when a mode switching message is received. When a control message is received from the base station over an FDD dedicated control channel F_DCCH or a TDD dedicated control channel T_DCCH, the controller 611 of the mobile station determines in step 810 That is, if a mode currently set for a reverse link is an FDD mode, the current mode is switched to a TDD mode. Likewise, if a mode currently set for a reverse link is a TDD mode, the current mode is switched to an FDD mode (Yun, ¶0082). Also, the wireless communication system can provide a TDD mode suitable to a high asymmetry rate, a high traffic rate and a microcell and also provide FDD technology suitable to a mobile station with high mobility and a macrocell, by providing hybrid duplexing technology. A mobile station in a close area performs communication in a TDD mode, while a mobile station in a remote area performs communication in an FDD mode. The present invention can provide a variable asymmetric service and transmit traffic more efficiently. When hybrid communication technologies are used, the present invention can reduce interference by setting positions of time slots in the proposed method. In addition, both of two different modes can be supported without providing a transmission/reception part for both transmission and reception in a system and a mobile station, also without providing an encoder and a decoder to a modem, thereby contributing to a reduction in the cost. The present invention provides a TDD mode, which is unsuitable to interference and a macrocell but effective for an asymmetric service, and simultaneously provides an FDD mode, which is relatively ineffective for an asymmetric service but useful to provide a service in a mobile station with high mobility and a macrocell (Yun, ¶0085).  In addition, Yun in teaches multimedia service for higher data rate which is clearly relates to the data (Yun, ¶0005 and ¶0012). Therefore, Yun 
c)	Applicant further asserts (page 10 of Remarks): Petersen does not teach or suggest, "the processor and the transmitter are further configured to transmit a setup message over the second frequency band, the setup message indicating a third time division duplex (TDD) frequency band for communication." 
d)	However, the Examiner very kindly directs applicant to Core Network 12 enables subscribers to access services from a network operator. An RNS can function in a UTRAN as, for example, the access part of the UMTS network; and can allocate and release specific radio resources in order to establish connections between a UTRAN and a radio terminal, illustrated as User Equipment (UE) 22 in FIG. 1. As such, an RNS is generally responsible for the radio resources and transmission/reception in a set of cells. The RNCs in the RNSs generally function to control the use and integrity of radio resources. Each Node B is a logical node responsible for the radio transmission or reception in one or more cells and to or from a UE. (Petersen, ¶0024). Also, successful Radio Link (RL) Setup procedure 80 according to an embodiment of the present invention. The procedure is initiated with a RADIO LINK SETUP REQUEST message 82 sent from the CRNC 44 to the Node B 46. Upon receiving the message, the Node B will reserve necessary resources and configure the new Radio Link(s) according to the parameters given in the message. In an FDD system the procedure can be used to setup one or more radio links, and can include the establishment of one or more DCHs (Dedicated Channels) on all radio links or the establishment of one or more DCHs on one radio link. In a TDD system, the setup procedure is used for the setup of one radio link including one or more transport channels. The transport channels can be a mix of DCHs, DSCHs (Downlink Shared Channels), and USCHs (Uplink Shared Channels). The RADIO LINK SETUP REQUEST will include the required TFS (Transport Formal Set) and TFCS (Transport Format Combination Set) for the DCH, DSCH and USCH channels. An Allocation Priority IE sent by the CRNC to the Node B defines the priority level that should be used by the Node B to prioritize the allocation of the resources used by the DCH (Petersen, ¶0045). Therefore, Peterson teaches send or transmit radio link setup request message using FDD channels or frequencies and the radio link setup request message indicating TDD channel for communication. 
e)	Applicant's arguments with regards to dependent claims are based on the deficiency of the references to support the limitations of independent claims. The arguments are respectfully traversed for the same reason(s) as stated above for rejection of independent claims.
3.	Therefore, the limitations of the claims are met and the rejection is made final. 
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 9, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 11, and 16 of U.S. Patent No. 9,319,930 B2 in view of Yun (US 20040252659 A1). 
Pending Application 17/403448
U.S. Patent No. 9,319,930 B2
1. A user equipment (UE) comprising: a processor; a receiver; and a transmitter; wherein: the processor and the transmitter configured to transmit a service request using a first frequency band, the first frequency band being paired to a second frequency band to operate using frequency division duplex (FDD); the processor and the transmitter are further configured to transmit a setup message over the second frequency band, the setup message indicating a third time division duplex (TDD) frequency band for communication; and the processor and the receiver configured to receive downlink data simultaneously over the second frequency band and the third TDD frequency band, wherein third TDD frequency band.
A user equipment (UE) comprising: a receiver configured to receive 
first information over a first radio access technology (RAT) of a first 
frequency, wherein the first frequency is part of a first paired spectrum;  the receiver further configured to receive second information over a second RAT of a second frequency, wherein the second frequency is part of a second paired spectrum;  the receiver further configured to receive downlink control 
information over the first RAT;  a processor configured to receive downlink 
data over the second RAT for a multimedia multicast service, wherein the downlink data is communicated based on the downlink control information and channel setup information received over the first RAT;  and wherein the downlink control information over the first RAT and the downlink data over the second RAT are received substantially simultaneously. 



 	The claim of patent application encompass the same subject matter except frequency division duplex (FDD) and time division duplex (TDD) and third TDD frequency band.
 	In the same field of endeavor, Yun teaches frequency division duplex (FDD) and time division duplex (TDD) and third TDD frequency band (Yun, ¶0031-32, FDD frequency and TDD frequencies (first, second, third or more)).
 	Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement US 20040252659 A1because it was notoriously well known to provide a method and system for wireless communication using FDD and TDD mode according to duplexing mode determination factor to offer different communication technologies.
B)	Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,319,930 B2 in view of Yun (US 20040252659 A1). 
frequency division duplex (FDD) and time division duplex (TDD) and third TDD frequency band.
 	In the same field of endeavor, Yun teaches frequency division duplex (FDD) and time division duplex (TDD) and third TDD frequency band (Yun, ¶0031-32, FDD frequency and TDD frequencies (first, second, third or more)).
 	Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement US 20040252659 A1because it was notoriously well known to provide a method and system for wireless communication using FDD and TDD mode according to duplexing mode determination factor to offer different communication technologies.
C)	Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9,319,930 B2 in view of Yun (US 20040252659 A1). 
The claim of patent application encompass the same subject matter except frequency division duplex (FDD) and time division duplex (TDD) and third TDD frequency band.
 	In the same field of endeavor, Yun teaches frequency division duplex (FDD) and time division duplex (TDD) and third TDD frequency band (Yun, ¶0031-32, FDD frequency and TDD frequencies (first, second, third or more)).
 	Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement US 20040252659 A1because it was notoriously well known to provide a method and system for wireless communication using FDD and .
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1, 9, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yun (US 20040252659 A1) in view of Petersen (US 20020049062 A1). 
	As per claim 1, Yun teaches a user equipment (UE) (Yun, ¶0020, mobile station apparatus) comprising: a processor (Yun, ¶0020, processor); a receiver (Yun, ¶0020, receiver); and a transmitter (Yun, ¶0020, transmitter); wherein: the processor and the transmitter configured to transmit a service request using a first frequency band (Yun, ¶0033 and ¶0052, transmitting call origination request using FDD frequencies (first, 
However, Yun does not explicitly teach the processor and the transmitter are further configured to transmit a setup message over the second frequency band, the setup message indicating a third time division duplex (TDD) frequency band for communication.
In the same field of endeavor, Petersen teaches the processor and the transmitter are further configured to transmit a setup message over the second frequency band (Petersen, ¶0045, transmit radio link setup request message using FDD channels/frequencies), the setup message indicating a third time division duplex (TDD) frequency band for communication (Petersen, ¶0045, radio link setup request message indicating TDD channel for communication).
Therefore, it would have been obvious for one ordinary skill in the art at the time the invention was made to modify Yun’s teaching of service in TDD and FDD modes with Petersen’s teaching of radio network controller and a Node B coupled to the radio network controller, the Node B being operable to control a plurality of its Node B internal 
As per claim 9, Yun teaches a method performed by a user equipment (UE) (Yun, ¶0020, method performed by mobile station apparatus), the method comprising:
transmitting a service request using a first frequency band (Yun, ¶0033 and ¶0052, transmitting call origination request using FDD frequencies (first, second, or more)), the first frequency band being paired to a second frequency band to operate using frequency division duplex (FDD) (Yun, ¶0033 and ¶0052, FDD frequencies (first, second or more) being synchronized or paired); receiving downlink data simultaneously over the second frequency band and the third TDD frequency band (Yun, ¶0031-32, receive forward/downlink data simultaneously over FDD frequency (i.e. second frequency) and TDD frequency (i.e. third frequency), wherein multimedia data is received on the third TDD frequency band (Yun, ¶0012 and ¶0031, receiving multimedia service (i.e. data) on the TDD frequency). 
However, Yun does not explicitly teach transmitting a setup message over the second frequency band, the setup message indicating a third time division duplex (TDD) frequency band for communication.
In the same field of endeavor, Petersen teaches transmitting a setup message over the second frequency band (Petersen, ¶0045, transmit radio link setup request message using FDD channels/frequencies), the setup message indicating a third time division duplex (TDD) frequency band for communication (Petersen, ¶0045, radio link setup request message indicating TDD channel for communication).

 	As per claim 17, Yun teaches a network (Yun, ¶0020, system or network) comprising: a processor (Yun, ¶0020, processor); a receiver (Yun, ¶0020, receiver); and a transmitter (Yun, ¶0020, transmitter); wherein: the processor and the transmitter configured to receive a service request using a first frequency band (Yun, ¶0033 and ¶0052, transmitting/receiving call origination request using FDD frequencies (first, second, or more)), the first frequency band being paired to a second frequency band to operate using frequency division duplex (FDD) (Yun, ¶0033 and ¶0052, FDD frequencies (first, second or more) being synchronized or paired); receiving downlink data simultaneously over the second frequency band and the third TDD frequency band (Yun, ¶0031-32, receive forward/downlink data simultaneously over FDD frequency (i.e. second frequency) and TDD frequency (i.e. third frequency), wherein multimedia data is received on the third TDD frequency band (Yun, ¶0012 and ¶0031, receiving multimedia service (i.e. data) on the TDD frequency). 
However, Yun does not explicitly teach transmitting a setup message over the second frequency band, the setup message indicating a third time division duplex (TDD) frequency band for communication.

Therefore, it would have been obvious for one ordinary skill in the art at the time the invention was made to modify Yun’s teaching of service in TDD and FDD modes with Petersen’s teaching of radio network controller and a Node B coupled to the radio network controller, the Node B being operable to control a plurality of its Node B internal resources for admission control to reserve a certain amount of capacity for various purposes including high priority calls and incoming handovers (Petersen, ¶0007).

B)	Claims 2-7, 10-15, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yun (US 20040252659 A1) in view of Petersen (US 20020049062 A1) and further in view of Lescuyer (US 20040147262 A1). 
 	As per claim 2 as applied to claim 1 above, Yun in view of Petersen does not explicitly teach wherein the simultaneously received downlink data is receive over the second frequency band and the third TDD frequency band use a same multiple access scheme.  
 	In the same field of endeavor, Lescuyer teaches wherein the simultaneously received downlink data is receive over the second frequency band and the third TDD frequency band use a same multiple access scheme (Lescuyer, ¶0054, FDD or TDD modes using CDMA or CDMA 2000 system or scheme). 

 	As per claim 3 as applied to claim 2 above, Lescuyer further teaches wherein the same multiple access scheme is code division multiple access (CDMA)  (Lescuyer, ¶0054, CDMA system or scheme). 
As per claim 4 as applied to claim 1 above, Yun in view of Petersen does not explicitly teach wherein the first and second frequency bands use a first radio access technology (RAT) and the third TDD frequency band uses a second RAT, the first RAT is different than the second RAT.  
In the same field of endeavor, Lescuyer teaches wherein the first and second frequency bands use a first radio access technology (RAT) and the third TDD frequency band uses a second RAT, the first RAT is different than the second RAT (Lescuyer, ¶0015, different frequency ranges (first, second, third or more) using different RATs (first, second, or more), systems follows which have different Radio Access Technologies (RAT's) and which might be relevant for a system change between any two: UMTS Frequency Division Duplex (FDD), UMTS Time Division Duplex (TDD), etc.).
Therefore, it would have been obvious for one ordinary skill in the art at the time the invention was made to modify Yun in view of Petersen teaching with Lescuyer’s teaching of methods and apparatus for the integration of differing mobile 
 	As per claim 5 as applied to claim 4 above, Yun teaches wherein the receiver is further configured to determine a communication failure of the second RAT and the transmitter is further configured to transmit an indication of the communication failure to the first RAT, wherein the communication failure is due to a loss of reception quality (Yun, ¶0051, determining communication failure of the other node and transmit message or indication of channel assignment failure to the requested node due to the unavailability (i.e. loss of reception)).  
 	As per claim 6 as applied to claim 1 above, Yun in view of Petersen does not explicitly teach wherein the first and second frequency bands are used by a first network node and the third TDD frequency band is used by a second network node, the first network node is different than the second network node.  
In the same field of endeavor, Lescuyer teaches wherein the first and second frequency bands are used by a first network node and the third TDD frequency band is used by a second network node (Lescuyer, ¶0015 and ¶0082, different frequency ranges (first, second, third or more) used by different nodes (i.e. Node B 24 or Node B of alternative/different RNC 64)), the first network node is different than the second network node (Lescuyer, ¶0082, Node B 24 and Node B of alternative/different RNC 64; therefore different network nodes; also look at Fig.2, GSM BSS16 and UTRAN 4 are different nodes). 

 	As per claim 7 as applied to claim 6 above, Lescuyer teaches wherein the first network node and the second network node are operatively couple to a mobility control node (Lescuyer, GSM BSS16 and UTRAN 4 are coupled to mobile switching center MSC 17 which controls the nodes).
As per claim 10 as applied to claim 9 above, Yun in view of Petersen does not explicitly teach simultaneously, by the UE, received downlink data is receive over the second frequency band and the third TDD frequency band use a same multiple access scheme.  
 	In the same field of endeavor, Lescuyer teaches simultaneously, by the UE, received downlink data is receive over the second frequency band and the third TDD frequency band use a same multiple access scheme (Lescuyer, ¶0054, FDD or TDD modes using CDMA or CDMA 2000 system or scheme). 
Therefore, it would have been obvious for one ordinary skill in the art at the time the invention was made to modify Yun in view of Petersen teaching with Lescuyer’s teaching of methods and apparatus for the integration of differing mobile telecommunications systems, in particular for detecting, monitoring and accessing radio 
 	As per claim 11 as applied to claim 9 above, Lescuyer further teaches wherein the same multiple access scheme is code division multiple access (CDMA)  (Lescuyer, ¶0054, CDMA system or scheme). 
As per claim 12 as applied to claim 9 above, Yun in view of Petersen does not explicitly teach wherein the first and second frequency bands use a first radio access technology (RAT) and the third TDD frequency band uses a second RAT, the first RAT is different than the second RAT.  
In the same field of endeavor, Lescuyer teaches wherein the first and second frequency bands use a first radio access technology (RAT) and the third TDD frequency band uses a second RAT, the first RAT is different than the second RAT (Lescuyer, ¶0015, different frequency ranges (first, second, third or more) using different RATs (first, second, or more), systems follows which have different Radio Access Technologies (RAT's) and which might be relevant for a system change between any two: UMTS Frequency Division Duplex (FDD), UMTS Time Division Duplex (TDD), etc.).
Therefore, it would have been obvious for one ordinary skill in the art at the time the invention was made to modify Yun in view of Petersen teaching with Lescuyer’s teaching of methods and apparatus for the integration of differing mobile telecommunications systems, in particular for detecting, monitoring and accessing radio access networks with a variety of Radio Access Technologies (RAT's) (Lescuyer, ¶0001). 

 	As per claim 14 as applied to claim 9 above, Yun in view of Petersen does not explicitly teach wherein the first and second frequency bands are used by a first network node and the third TDD frequency band is used by a second network node, the first network node is different than the second network node.  
In the same field of endeavor, Lescuyer teaches wherein the first and second frequency bands are used by a first network node and the third TDD frequency band is used by a second network node (Lescuyer, ¶0015 and ¶0082, different frequency ranges (first, second, third or more) used by different nodes (i.e. Node B 24 or Node B of alternative/different RNC 64)), the first network node is different than the second network node (Lescuyer, ¶0082, Node B 24 and Node B of alternative/different RNC 64; therefore different network nodes; also look at Fig.2, GSM BSS16 and UTRAN 4 are different nodes). 
Therefore, it would have been obvious for one ordinary skill in the art at the time the invention was made to modify Yun in view of Petersen teaching with Lescuyer’s teaching of methods and apparatus for the integration of differing mobile telecommunications systems, in particular for detecting, monitoring and accessing radio 
 	As per claim 15 as applied to claim 14 above, Lescuyer teaches wherein the first network node and the second network node are operatively couple to a mobility control node (Lescuyer, GSM BSS16 and UTRAN 4 are coupled to mobile switching center MSC 17 which controls the nodes).
As per claim 18 as applied to claim 17 above, Yun in view of Petersen does not explicitly teach wherein the simultaneously transmitted downlink data is receive over the second frequency band and the third TDD frequency band use a same multiple access scheme.  
 	In the same field of endeavor, Lescuyer teaches wherein the simultaneously transmitted downlink data is receive over the second frequency band and the third TDD frequency band use a same multiple access scheme (Lescuyer, ¶0054, FDD or TDD modes using CDMA or CDMA 2000 system or scheme). 
Therefore, it would have been obvious for one ordinary skill in the art at the time the invention was made to modify Yun in view of Petersen teaching with Lescuyer’s teaching of methods and apparatus for the integration of differing mobile telecommunications systems, in particular for detecting, monitoring and accessing radio access networks with a variety of Radio Access Technologies (RAT's) (Lescuyer, ¶0001). 
 	As per claim 19 as applied to claim 17 above, Lescuyer further teaches wherein the same multiple access scheme is code division multiple access (CDMA)  (Lescuyer, ¶0054, CDMA system or scheme). 

In the same field of endeavor, Lescuyer teaches wherein the first and second frequency bands use a first radio access technology (RAT) and the third TDD frequency band uses a second RAT, the first RAT is different than the second RAT (Lescuyer, ¶0015, different frequency ranges (first, second, third or more) using different RATs (first, second, or more), systems follows which have different Radio Access Technologies (RAT's) and which might be relevant for a system change between any two: UMTS Frequency Division Duplex (FDD), UMTS Time Division Duplex (TDD), etc.).
Therefore, it would have been obvious for one ordinary skill in the art at the time the invention was made to modify Yun in view of Petersen teaching with Lescuyer’s teaching of methods and apparatus for the integration of differing mobile telecommunications systems, in particular for detecting, monitoring and accessing radio access networks with a variety of Radio Access Technologies (RAT's) (Lescuyer, ¶0001). 

C)	Claims 8 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yun (US 20040252659 A1) in view of Petersen (US 20020049062 A1) and further in view of Cavalli (US 20050026616 A1). 

In the same field of endeavor, Cavalli teaches wherein control plane data is received over the second frequency band and user plane data is received over the third TDD frequency band (Cavalli, ¶0010, receiving control plane information on UMTS network and receiving user plane data over UTRA TDD network; therefore different frequency bands). 
Therefore, it would have been obvious for one ordinary skill in the art at the time the invention was made to modify Yun in view of Petersen teaching with Cavalli’s teaching of mobile radio communication network employing different radio access technologies that overlap over a geographic area subdivided into cells belonging to the domains of respective controllers which are connected to each other in overlapping or adjacent domains and to a core network by means of relevant interfaces to aim of planning handovers and/or cell reselections towards adjacent cells either of the same or different RAT (Cavalli, abstract). 
As per claim 16 as applied to claim 9 above, Yun in view of Petersen does not explicitly teach wherein control plane data is received over the second frequency band and user plane data is received over the third TDD frequency band.  
In the same field of endeavor, Cavalli teaches wherein control plane data is received over the second frequency band and user plane data is received over the third TDD frequency band (Cavalli, ¶0010, receiving control plane information on UMTS 
Therefore, it would have been obvious for one ordinary skill in the art at the time the invention was made to modify Yun in view of Petersen teaching with Cavalli’s teaching of mobile radio communication network employing different radio access technologies that overlap over a geographic area subdivided into cells belonging to the domains of respective controllers which are connected to each other in overlapping or adjacent domains and to a core network by means of relevant interfaces to aim of planning handovers and/or cell reselections towards adjacent cells either of the same or different RAT (Cavalli, abstract). 
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARIDEH MADANI/Examiner, Art Unit 2643  


/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643